John F. Stroud, Jr., Chief Judge. This is a workers’ compensation case in which appellee, Randall Chambers, sustained an admittedly compensable injury on August 20, 1999. He was injured in a automobile accident, and as a result of those injuries both of his legs were amputated. He was fitted with prostheses, but relies primarily upon a wheelchair because he has little or no balance without the use of assisted devices and can only walk ten to fifteen feet with the use of a walker. Appellants, Liberty Mutual Insurance Company and Film Transit, paid to have appel-lee’s 1986 Lincoln Continental equipped with a wheelchair rack and hand controls in spite of the fact that the prosthetic laboratory and Baptist Health Rehabilitation Institute both found that these modifications would not be sufficient. The modifications were, in fact, not successful because appellee was not able to put the wheelchair on the rack and walk to the driver’s side of the vehicle. Moreover, in order to drive the vehicle, he had to remove his prostheses. Consequently, appellee’s wife quit her job to assist him. Appellee contended that he was entitled to a wheelchair-accessible, hand-controlled van. Appellants countered that they were only responsible for the cost of converting a van to wheelchair accessibility, not for the van itself. They also sought credit for the hand-control/rack modifications that they had already made to appellee’s car. The Commission found in favor of appellee with respect to appellant being obligated to provide a “suitable van” and the necessary modifications, and in favor of appellants with respect to being entitled to a credit against liability equal to the present value of the claimant’s 1986 Lincoln. Both parties appealed. We affirm on direct-appeal and reverse on cross-appeal.  The primary issue before us on direct appeal is whether appellee is entitled to a hand-controlled, wheelchair-accessible van pursuant to Arkansas Code Annotated section ll-9-508(a) (Repl. 1996). This statute provides: (a) The employer shall promptly provide for an injured employee such medical, surgical, hospital, chiropractic, optometric, podiatric, and nursing services and medicine, crutches, ambulatory devices, artificial limbs, eyeglasses, contact lenses, hearing aids, and other apparatus as may be reasonably necessary in connection with the injury received by the employee. (Emphasis added.) Section ll-9-508(a) was amended by the 1993 act and no longer ties “apparatus” to medical services, but rather “other apparatus as may be reasonably necessary in connection with the injury received by the employee.” The Commission determined: At any rate, we modify the Administrative Law Judge’s decision to the extent that we find the respondents Hable for the cost of a suitable van (not necessarily a new van) and for the costs of van modifications. We also find that the respondents are entitled to a credit against Lability equal to the present value of the claimant’s 1986 Lincoln. Moreover, as noted by at least one Commissioner, the undisputed testimony was that appellee could not afford to purchase a van; therefore, interpreting the statute as argued by appellants would essentially eliminate recovery of such benefits by appellee because he could not afford to purchase the vehicle itself". We will not overturn an administrative agency’s interpretation of a statute unless it is clearly wrong. Byars Constr. Co. v. Byars, 72 Ark. App. 158, 34 S.W.3d 797 (2000). We find that the Commission’s interpretation of this statute with respect to appellants’ liability for providing a suitable van is not clearly wrong.  On cross-appeal, Chambers contends that the Commission erred in giving Liberty Mutual and Film Transit credit for the value of the 1986 Lincoln, which would include the cost of placing the rack and hand controls on the vehicle owned by him at the time of his injury. We reverse on cross-appeal because we find that the Commission was clearly wrong in its interpretation of Arkansas Code Annotated section ll-9-508(a) (Repl. 1996), which requires that the employer promptly provide such apparatus as may be reasonably necessary in connection with the injury received. Based upon the findings of the prosthetic laboratory and Baptist Health Rehabilitation Institute, cross-appellees knew or should have known that their expenditures for modifying the Lincoln would not meet Chambers’s needs. Consequently, they are not entitled to a discount for insisting upon useless measures that needlessly delayed Chambers’s prompt receipt of reasonably necessary apparatus. Affirmed on direct appeal; reversed on cross-appeal. Griffen, Neal, Vaught, and Crabtree, JJ., agree. Pittman, Hart, Jennings, and Bird, JJ., dissent.